Case 2:14-cr-00384-SVW Document 118 Filed 06/01/20 Page 1 of 4 Page ID #:498


                                                                             FILED
                                                                              DISTRICT COURT
                                                                   CLERK,U.S.

     1                                                                  ~~~l~i -1 7~?~
     2
                                                                 CENTRAL Q~STf~ICT OF CALD~PUTY
     3                                                           ~Y

     4

     5

     6                        UNITED STATES DISTRICT COURT
     7                      CENTRAL DISTRICT OF CALIFORNIA
     8
         UNITED STATES OF AMERICA,
     9

    to                             Plaintiff,        CASE NO. ~~ ~~                  3~ ~ iS~~
    11                      v.

    12 ~(~ ~~ZJ~ ~\~                                  ORDER OF DETENTION
    13

    14                             Defendant.
    15

    16                                                I.

    17       A.() On motion ofthe Government in a case allegedly involving:
    18            1.()   a crime of violence.
    19            2.()   an offense with maximum sentence of life imprisonment or death.
   20             3.()   a narcotics or controlled substance offense with maximum sentence
   21                    of ten or more years .

   22            4.()    any felony -where the defendant has been convicted oftwo or more
   23                    prior offenses described above.
   24            5.()    any felony that is not otherwise a crime of violence that involves a
   25                    minor victim, or possession or use ofa firearm or destructive device
   26                    or any other dangerous weapon, or a failure to register under 18
   2~                    U.S.0 § 2250.
   28        B..~ On motion by the Government /()on Court's own motion, in a case

                              ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                             Page I of4
Case 2:14-cr-00384-SVW Document 118 Filed 06/01/20 Page 2 of 4 Page ID #:499




        1                      allegedly involving:
     2                         On the further allegation by the Government of:
     3                1. ~ a serious risk that the defendant will flee.
     4                2.() a serious risk that the defendant will:
     5                      a.()obstruct or attempt to obstruct justice.
     6                      b.()threaten, injure, or intimidate a prospective witness or juror or
     7                            attempt to do so.
     8           C. The Government()is/(~s not entitled to a rebuttable presumption that no
     9               condition or combination ofconditions will reasonably assure the defendant's
    l0               appearance as required and the safety of any person or the community.
    11

    12                                                         II.
    13           A.~~ The Court finds that no condition or combination of conditions will
    14                        reasonably assure:
    15               1. ~ the appearance ofthe defendant as required.
    16                     () and/or
    17               2.() the safety of any person or the community.
    1s          B.() The Court finds that the defendant has not rebutted by sufficient
    19                        evidence to the contrary the presumption provided by statute.
   20

   21                                                         III.
   22           The Court has considered:
   23           A. the nature and circumstances ofthe offenses) charged, including whether the
   24                offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
   25                victim or a controlled substance, firearm, explosive, or destructive device;
   26           B. the weight of evidence against the defendant;
   27           C. the history and characteristics ofthe defendant; and
   28           D. the nature and seriousness ofthe danger to any person or to the community.

                                       ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

            CR-94(06/07)                                                                      Page 2 of4
Case 2:14-cr-00384-SVW Document 118 Filed 06/01/20 Page 3 of 4 Page ID #:500




        1                                                       IV.
     2           The Court also has considered all the evidence adduced at the hearing and the
     3           arguments and/or statements of counsel, and the Pretrial Services
     4           Report/recommendation.
     5
     6                                                          V.
     7           The Court bases the foregoing findings) on the following:
     8           A. i~          As to flight risk:
     9
    10                     ~d     ~f< c~,n ~Z ~ ,n ~J S
    11
    12
    13
    14
    15
    16           B. O           As to danger:
    17
    18
    19
   20
   21
   22
   23
   24                                                          VI.
   25           A.() The Court finds that a serious risk exists that the defendant will:
   26                      1.()obstruct or attempt to obstruct justice.
   27                      2.()attempt to/( )threaten, injure or intimidate a witness or juror.
   28

                                        ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

            CR-94(06/07)                                                                       Page 3 of4
Case 2:14-cr-00384-SVW Document 118 Filed 06/01/20 Page 4 of 4 Page ID #:501




        1         B. The Court bases the foregoing findings) on the following:
     2

     3

     4

     5

     6

     7

     8

     9                                                     VII.
    10

    11           A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
    12           B. IT IS FURTHER ORDERED that the defendant be committed to the custody
    13               ofthe Attorney General for confinement in a corrections facility separate, to
    14               the extent practicable, from persons awaiting or serving sentences or being
    15               held in custody pending appeal.
    16           C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
    17               opportunity for private consultation with counsel.
    18           D. IT IS FURTHER ORDERED that, on order ofa Court ofthe United States
   19                or on request ofany attorney for the Government, the person in charge of the
   20                corrections facility in which the defendant is confined deliver the defendant
   21                to a United States marshal for the purpose of an appearance in connection
   22                with a court proceeding.
   23

   24

   25

   26       DATED:          ~ I~ I ~
                                                                ED S AT S MA I             TE JUDGE
   27
                                                                  PAUL L. ABRA~1
   28

                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(i))

            CR-94(06/07)                                                                       Page 4 of4
